Citation Nr: 0511156	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  02-07 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a left 
lower extremity injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In January 2004, this matter was 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for further development, and has 
returned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; or, establishes that the veteran suffered an 
event, injury or disease in service; or, indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2004).

As noted in the January 2004 Board remand, the record clearly 
shows the veteran injured his left knee during service, and 
that he has had sporadic left lower extremity complaints 
since that time. It was noted that the veteran had not been 
afforded a VA examination for the purposes of identifying all 
left lower extremity disabilities present, and the etiology 
of any such disabilities.  To date, no such examination has 
been scheduled.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, this case is REMANDED for the following:

1.  The RO must schedule the veteran for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of all left lower extremity disability 
found to be present.  It is imperative 
that the examiner review the evidence in 
the claims folder in conjunction with 
the examination, including a complete 
copy of this REMAND, and the examination 
report should clearly note that such 
review did indeed occur.  The C-folder 
must be made available to the examiner 
for review.  All diagnoses should be 
indicated.  All necessary tests should 
be performed.  Following objective 
examination, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran has a 
left knee disability or other left lower 
extremity disability that is either 
causally related to or had its onset 
during active military service.  The 
examiner should set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, a citation to the 
specific evidence in the record, in a 
legible report.  

2.  Upon completion of the above, the RO 
must readjudicate the issue on appeal 
and consider all evidence received since 
the issuance of the most recent 
Supplemental Statement of the Case.  The 
RO must provide adequate reasons and 
bases for its determination, addressing 
all issues and concerns that were noted 
in this REMAND.  

3.  If the benefit sought on appeal is 
not granted, the appellant and his 
representative must be furnished an 
appropriate Supplemental Statement of 
the Case and be provided an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, as appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


